Atkinson, J.
A declaration filed by an employee of a railroad company to recover damages for injuries inflicted upon him in consequence of the negligence of a coemployee, which states the nature of the employment, the character of the work in which they were engaged, the extent of the injuries, and the amount of the damages, and likewise the circumstances under which he was injured, the latter being stated with such particularity as to show that he was himself free from fault, and was injured solely because of the negligence of his fellow-servants, sets forth substantially a cause of action, and a dismissal upon demurrer was erroneous. Judgment reversed.
J. R. Lamar and pi. P. Foster, for plaintiff.
Ganahl & Ganahl, for defendant.